This case is before the court on motion of appellee to affirm on certificate because of the failure of appellant to file the transcript in this court within the time provided by law.
The record discloses that final judgment was entered by the trial court on November 3, 1933, and that the appellant gave notice of appeal to this court on that day. No motion for a new trial was made, but the appeal bond was filed on November 23, 1933. The appellant has wholly failed to file in this court a transcript of the proceedings. Under the provisions of Revised Statutes, art. 1841, the appellee is entitled to have the judgment of the trial court affirmed. Beaver v. Beaver (Tex.Civ.App.).57 S.W.2d 279; Woodfin v. Hulen (Tex.Civ.App.) 13 S.W.2d 390; Wagley v. Wagley (Tex.Civ.App.) 1 S.W.2d 917.
The motion to affirm on certificate is granted, and the judgment of the trial court affirmed. *Page 599